Citation Nr: 1326597	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, groin, buttocks, and face.

2.  Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran perfected this appeal for the issues listed above in a VA Form 9 dated in April 2011.  Since that time, the RO issued a rating decision granting a higher initial disability rating for the Veteran's service-connected hypertension.  The Veteran has not indicated that he wants to appeal that rating decision.  Therefore, only the issues listed above have been perfected and are properly before the Board.     

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals most of the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  The only relevant documents included in the Virtual VA file are VA treatment records from the Tomah VA Medical Center dated from May 2011 to August 2012.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  The Veteran has does not have residuals of pneumonia that are causally related to service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Notice should be provided to the veteran before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, notice was provided to the Veteran in April 2009, prior to the initial adjudication of the claim in June 2009.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the April 2009 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.       

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability; (2) evidence establishing an in-service event, injury or disease; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  

Here, the RO did not provide the Veteran an examination.  The Board finds that an examination is not required.  There is nothing in the service treatment records noting complaints or treatment of pneumonia.  While the service treatment records in the claims file only contain the Veteran's entrance and separation examination reports and his immunization record, the Board notes that the separation examination report noted the Veteran as being in good health.  On clinical evaluation, the lungs and chest were both noted to be normal.  A chest X-ray on separation was noted to be negative for abnormality.

The Board reviewed records from the Marshfield clinic, dated August 1996 - May 2009, and VA treatment records from the Tomah and Wausau VA Medical Centers, dated May 2009 - August 2012, and finds that there is no evidence of a current disability associated with the residuals of pneumonia.  The only lung condition that is noted was an entry in the VAMC Tomah records from September 2010.  The outpatient records indicate that the Veteran had a "bad cough" that was treated.    

Further, there are repeated entries in the records from the Marshfield clinic that the Veteran's lungs were found to be clear whenever examined.  There are no complaints of any other symptoms related to the residuals of pneumonia in those records.  Further, the Veteran was afforded an Agent Orange examination in June 2009 at VAMC Tomah.  His lungs and chest were found to be clear and no problems were noted at that time.  

When determining whether an examination is necessary, non-specific medical evidence or credible lay evidence of continuity of symptomatology is sufficient.  McLendon, 20 Vet. App. at 83.  Here, the Veteran alleges in his VA Form 9 dated in April 2011 that he suffered pneumonia in service and has had pneumonia periodically since that time.  His allegation was slightly different when he presented to the VAMC Tomah in September 2010 with a cough.  At that time, he claimed he had bronchitis every year since service.  

The Board recognizes the Veteran is competent to report observable symptoms, such as having a cough.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the Board does not find the Veteran's allegations credible in light of the objective medical evidence.  Since his discharge from service, the Veteran has had no diagnosis or treatment of bronchitis or pneumonia.  The claims file contains more than 15 years of treatment records, yet no diagnosis or treatment supports his claim.  Therefore, the McLendon factors have not been triggered and there is enough evidence to decide this claim without an examination.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Legal Criteria, Factual Background, and Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).
The Veteran contends that he had pneumonia during boot camp and has been suffering from residuals ever since that time.  In adjudicating this claim, the medical evidence the Board considered was the service treatment records, an Agent Orange examination conducted by the VAMC Tomah in June 2009, private treatment records, and VA treatment records.     

There is no indication of treatment or complaints of pneumonia in the Veteran's service treatment records.  Further, there is no mention of any health problems in his separation examination conducted in November 1971.  

Next, the Board considered the Agent Orange examination.  The results indicate that there were no problems with the lungs or chest found.  The findings note "CTA bilaterally with equal air exchange."  

The private treatment records span more than a decade.  During numerous visits to the Marshfield clinic, from August 1996-May 2009, the Veteran's lungs were described as clear and no other problems are noted.  Finally, in the VA treatment records, the only entry of note is when the Veteran reported for outpatient treatment for a cough in September 2010.   

The Board finds that there is no medical evidence of residuals of pneumonia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Here, there is no medical diagnosis and no evidence of any treatment.  

The Board also considered the Veteran's assertions.  In his VA Form 9 dated in April 2011 the Veteran claims that he has suffered pneumonia periodically since service and when the Veteran visited the VAMC Tomah in September 2010 he reported that he has suffered from bronchitis every year since service.  His other statements have included the same assertions.  

The Board does not find the Veteran's assertions credible given the normal service separation examination findings (which contradict any claim of ongoing lung problems), and the paucity of corroborating post service medical evidence showing continuity.  In the 40 years since his discharge from service, there is no corroborating evidence before the Board that lends credence to the existence of any problem related to pneumonia or bronchitis.  The Veteran asserts that he could not obtain records from his doctor from the 1970s because those records were destroyed.  Regardless, the Board grants probative weight to the extensive treatment records from 1996 to the present, which do not provide evidence of any residuals of pneumonia.    

Accordingly, the preponderance of the evidence is against the claim.  There is no medical evidence of a current or in-service diagnosis or treatment for the residuals of pneumonia.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

 
ORDER

Entitlement to service connection for residuals of pneumonia is denied.  


REMAND

The Veteran is seeking service connection for a skin disorder due to herbicide exposure.  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5.103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability; (2) evidence establishing an in-service event, injury or disease; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  When determining whether a VA examination and opinion are required, the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Further, whether there is insufficient evidence, non-specific medical evidence or credible lay evidence of continuity of symptomatology is sufficient.  McLendon, 20 Vet. App. at 83.    

Here, the Veteran did not receive a VA examination for his claimed skin disorder.  The Board notes that his herbicide exposure due to service in Vietnam was conceded by the RO in a rating decision in February 2011 wherein the Veteran was awarded service connection for ischemic heart disease associated with herbicide exposure.  

The Veteran alleges he began suffering from rashes on his face, buttocks, and arms while in Vietnam.  While there are no reports of treatment for any skin disorder in the Veteran's service treatment records, there are extensive post-service treatment records indicating the Veteran has suffered from various skin conditions.  He has been treated for rosacea, canadidiasis, tinea pedis, tinea unguium, and fungal infections.  This treatment spans many years and is noted in the private records from the Marshfield clinic, dated August 1996-May 2009 and VA treatment records from the Tomah and Wausau VA Medical Centers.  The Veteran was afforded an Agent Orange examination in June 2009 and various skin problems were noted in that report.    

Besides the treatment records, the Board also considered the Veteran's assertions.  The Veteran is competent to report observable symptoms, such as skin rashes.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  On repeated occasions, it is noted in the treatment records that the Veteran claimed he has suffered rashes since his service in Vietnam.  The Board finds the Veteran's statements credible for the purpose of requesting an examination that he began having symptoms during service and that these symptoms have persisted.  Due to the treatment records and the Veteran's statements, the Board finds that the Veteran must be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any skin disorder.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.    

2.  Only upon completion of the above, schedule the Veteran for a VA examination of his skin.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner should be advised that the Veteran served in Vietnam and is claiming that exposure to herbicide caused his current skin condition.  The examiner should also be advised that the Veteran has received outpatient VA treatment and private medical treatment for various skin problems.

The examiner is requested to provide an opinion as to whether the Veteran has a current skin disability and, if so, whether it is at least as likely as not that the Veteran's skin condition is related to his exposure to herbicides while in Vietnam during service.  If the examiner finds that the Veteran's skin condition is not related to his exposure to herbicides, the examiner is requested to provide an opinion as to whether the Veteran's current skin disability is otherwise related to his military service, such as whether it is related to hot and humid conditions in Vietnam.      

The report of examination must include the complete rationale for all opinions expressed.     

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)    

3.  Thereafter, the RO should review the claims folder to ensure that all of the foregoing requested development has been completed.   In particular, the RO should review the requested examination report and required opinion to ensure that they are responsive to and in compliance with this remand and if they are not, the RO should implement corrective procedures.  

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


